Holmes, J.,
concurring in part and dissenting in part.
I concur in that portion of the majority opinion which holds the Controlling Board a constitutional entity of the General Assembly, and also concur in the majority judgment that the General Assembly’s delegation of authority to the Controlling Board to transfer funds from one fiscal year to another is constitutional. However, I would deny the writ of mandamus.
A writ of mandamus is an extraordinary remedy. Mandamus is always discretionary with the court. Even “where a petition stating a proper cause of action in mandamus is filed originally in this court, invoking its jurisdiction, and there is no plain and adequate remedy in the ordinary course of the law and the mandamus action is heard on its merits, the relator is not entitled to the allowance of the writ as a matter of right; ‘***mandamus is not a writ of right and its allowance or refusal is a matter of discretion with the court before whom the application for the writ is heard.’ 55 Corpus Juris Secun-dum 25, Section 9a.” State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141, 160.
There are a number of reasons why, in the instant cause, this court should, in the proper exercise of its discretion, deny the writ.
First, it is axiomatic that a court will not interfere with the legislative function. The state Controlling Board is a legislative agency. See R. C. 127.12 et seq. Six of its seven members are members of the General Assembly. It would be improvident and unwise for this court, or any court, to determine if the legislative agency is acting pursuant to its legislatively delegated authority. Clearly, if the General Assembly disapproved of the Controlling Board’s action, it could order the board to replace the funds in the account. The General Assembly has unlimited right to terminate, recall, or abridge the delegated power of the Controlling Board if it so desires.
Second, the writ should be denied in this case because it involves a judgment call on state program goals and level of financial support therefor. As stated in the dissent of Justice Paul W. Brown, the General Assembly itself is in an infinitely better position than this court to decide the question of the program goals and levels of support for such programs. Parenthetically, I think it reasonable to add that this point is par*392ticularly well taken in difficult, if not perilous, economic periods for this state, which we are currently experiencing.
The remedy that relator seeks lies within the legislative scheme. Relator is a member of the General Assembly. He, or other interested legislators, can introduce a bill into the General Assembly requiring the Controlling Board to reap-propriate said funds. The Controlling Board would be bound by the enactment of such bill.
I, therefore, dissent from the majority’s determination that it was unlawful for the Controlling Board to transfer funds previously appropriated for 1981 back to fiscal 1980, and would accordingly deny the writ.